Affirmed and Majority and Concurring Opinions filed September 23, 2003








Affirmed and Majority and Concurring Opinions filed
September 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
 NO. 14-02-01066-CR

NO. 14-02-01067-CR
____________
 
DWAYNE ANDRE TYSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause Nos. 906,328 & 906,329
 

 
C
O N C U R R I N G  
M E M O R A N D U M   O P I N I O
N
Believing
appellant=s objection was too vague to
preserve error for our review, I respectfully concur in the judgment.
 
/s/        J.
Harvey Hudson
Justice
Judgment rendered and Majority and
Concurring Opinions filed September 23, 2003.
Panel consists of Chief Justice Brister
and Justices Hudson and Fowler.
Do Not Publish C
Tex. R. App. P. 47.2(b).